THE plaintiff in error comes on identical assignments and same bill of exceptions presented by plaintiff in error in Rowan v. People, 93 Colo. 473, 26 P.2d 1066, affirmed this day. The informations charged the same crime and by agreement the two cases were consolidated for trial. In nothing essential did the evidence vary as to the two alleged offenders. As in the other review, the verdict was adverse and like judgment given. On the authority of the opinion in that case the judgment here is affirmed.
MR. CHIEF JUSTICE ADAMS and MR. JUSTICE CAMPBELL concur. *Page 479